DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on August 19, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. US 11,196,242 B1 (Application No. 16/887,462) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Drawings
The drawings were received on August 11, 2022.  These drawings are acceptable.

Allowable Subject Matter
Claim(s) 1 – 9 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “wherein the solenoid is configured with a center tap in the winding, such that there are two parts in the winding separated by the center tap, and wherein, on detection of an open condition in a part of the winding, the controller is configured to provide a trip signal to the circuit breaker using the other part of the winding.”
Claim(s) 2 – 9 are allowed by dependence on claim 1. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Aromin (US 5,757,598) teaches a circuit interrupter (Fig. 1) for interrupting an electric current in an electrical line (L, N, Power Source Side – Fig. 1) connecting an electrical supply (Power Source – Fig. 1) to a load (L, N, Load Side – Fig. 1) (Abstract, lines 1-3) on detection of a breaker fault condition by the current interrupter (col. 3, lines 23-27), the circuit interrupter (Fig. 1) having a controller (21 – Fig. 1) for monitoring and detecting the breaker fault condition (col. 3, lines 23-27), the controller (21 – Fig. 1) being connected to a semiconductor switch (Q1 – Fig. 1) for energizing a solenoid (SOL1 – Fig. 1) to trip a circuit breaker (13 – Fig. 1), wherein a winding of the solenoid (SOL1 – Fig. 1) is energized to trip the circuit breaker (13 – Fig. 1) (col. 6, lines 5-7).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836
							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836